         Case 4:21-cv-00229-HSG Document 43 Filed 07/20/21 Page 1 of 5




 1   Robert W. Dickerson, Jr. (CA State Bar No. 89367)
     BURKE, WILLIAMS & SORENSEN, LLP
 2   444 South Flower Street, Suite 2400
     Los Angeles, CA 90071-2953
 3   Telephone:    (213) 236-0600
     Facsimile:    (213) 236-2700
 4   Email:        rdickerson@bwslaw.com
 5   Attorney for Plaintiff Rumble, Inc.
 6   John E. Schmidtlein (CA State Bar No. 163520)
     WILLIAMS & CONNOLLY LLP
 7   725 Twelfth Street, N.W.
     Washington, DC 20005
 8   Telephone:    (202) 434-5000
     Facsimile:    (202) 434-5029
 9   Email:        jschmidtlein@wc.com
10   Attorney for Defendant Google LLC
11
                                    UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                               OAKLAND DIVISION
14

15                                                     Case No. 4:21-cv-00229-HSG
     RUMBLE, INC.,
16
                                 Plaintiff,            FIFTH STIPULATED ORDER
17                                                     REGARDING CASE DEADLINES
                            v.
18                                                     Judge:      Hon. Haywood S. Gilliam, Jr.
     GOOGLE LLC and DOES 1-10, inclusive,
19
                                 Defendants.
20

21

22

23

24

25

26

27

28
            Case 4:21-cv-00229-HSG Document 43 Filed 07/20/21 Page 2 of 5




 1            Pursuant to Civil Local Rule 6-2(a), Plaintiff Rumble, Inc. (“Plaintiff”) and Defendant Google

 2   LLC (“Defendant”) stipulate as follows:

 3            WHEREAS, Plaintiff filed its Complaint on January 11, 2021 (Dkt. 1);

 4            WHEREAS, Plaintiff and Defendant are the only two parties to this matter;

 5            WHEREAS, Plaintiff and Defendant filed a joint stipulation on January 26, 2021 (Dkt. 13)

 6   extending Defendant’s deadline to file its response to the Complaint to March 12, 2021;

 7            WHEREAS, Defendant partially moved to dismiss the Complaint on March 12, 2021 (Dkt.

 8   16);

 9            WHEREAS, the Court entered a Stipulated Order on March 23, 2021 (Dkt. 20) extending

10   Plaintiff’s deadline to file its amended complaint and setting a new case schedule, including a deadline

11   of June 22, 2021 for the service of initial disclosures;

12            WHEREAS, Plaintiff filed its First Amended Complaint on April 30, 2021 (Dkt. 21);

13            WHEREAS, the Court entered a Stipulated Order on May 14, 2021 (Dkt. 23) extending

14   Defendant’s deadline to file its answer or any motion concerning the First Amended Complaint until

15   June 16, 2021, and the deadline for Plaintiff to file its opposition thereto until July 14, 2021;

16            WHEREAS, Defendant filed a partial motion to dismiss and a motion to strike certain

17   allegations in Plaintiff’s First Amended Complaint on June 16, 2021 (Dkt. 32), and Plaintiff filed an

18   opposition on July 14, 2021 (Dkt. 41);

19            WHEREAS, the parties filed a joint stipulation on June 21, 2021 (Dkt. 39) seeking an extension

20   of several case deadlines, including the deadline for serving initial disclosures;

21            WHEREAS, the Court entered an Order on June 22, 2021 (Dkt. 40) extending the deadline for

22   Defendant to file its reply in support of its partial motion to dismiss and motion to strike until August

23   13, 2021; continuing and resetting the initial case management conference for September 9, 2021; and

24   directing the parties to submit a joint case management statement by September 2, 2021; but not setting

25   an extended deadline for the service of initial disclosures;

26            WHEREAS, the parties jointly seek to extend the deadline for the service of initial disclosures.

27

28
                                                       -1-
                           FIFTH STIPULATED ORDER REGARDING CASE DEADLINES
                                         Case No. 4:21-cv-00229-HSG
         Case 4:21-cv-00229-HSG Document 43 Filed 07/20/21 Page 3 of 5




 1          NOW THEREFORE, pursuant to Local Rule 6-2(a), the parties through their respective

 2   counsel hereby stipulate, subject to the Court’s approval, as follows:

 3          1. Both parties shall serve their initial disclosures along with the Joint Case Management

 4              Conference Statement on or before September 2, 2021.

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 6   DATED: July 19, 2021                          Respectfully submitted,

 7                                                 By: /s/ Robert W. Dickerson, Jr.

 8                                                 Robert W. Dickerson, Jr. (CA State Bar No. 89367)
                                                   BURKE, WILLIAMS & SORENSEN, LLP
 9                                                 444 South Flower Street, Suite 2400
                                                   Los Angeles, CA 90071-2953
10                                                 Telephone:    (213) 236-0600
                                                   Facsimile:    (213) 236-2700
11                                                 Email:        rdickerson@bwslaw.com
12                                                 Attorney for Plaintiff Rumble, Inc.
13                                                 By: /s/ John E. Schmidtlein
                                                   John E. Schmidtlein (CA State Bar No. 163520)
14                                                 WILLIAMS & CONNOLLY LLP
                                                   725 Twelfth Street, N.W.
15                                                 Washington, DC 20005
                                                   Telephone:     (202) 434-5000
16                                                 Facsimile:     (202) 434-5029
                                                   Email:         jschmidtlein@wc.com
17
                                                   Attorney for Defendant Google LLC
18

19

20

21

22

23

24

25

26

27

28
                                                     -2-
                   [PROPOSED] FIFTH STIPULATED ORDER REGARDING CASE DEADLINES
                                       Case No. 4:21-cv-00229-HSG
         Case 4:21-cv-00229-HSG Document 43 Filed 07/20/21 Page 4 of 5




 1                                           ATTESTATION

 2          I, John E. Schmidtlein, am the ECF User whose ID and password are being used to file this

 3   document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that all counsel of record have

 4   concurred in this filing.

 5                                                      /s/ John E. Schmidtlein
                                                        John E. Schmidtlein
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -3-
                          FIFTH STIPULATED ORDER REGARDING CASE DEADLINES
                                        Case No. 4:21-cv-00229-HSG
        Case 4:21-cv-00229-HSG Document 43 Filed 07/20/21 Page 5 of 5




 1                                                 ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4                7/20/2021
     Date: ______________________                _________________________________
                                                 Hon. Haywood S. Gilliam, Jr.
 5                                               United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -4-
                     FIFTH STIPULATED ORDER REGARDING CASE DEADLINES
                                   Case No. 4:21-cv-00229-HSG
